          Case 5:17-cv-00072-BLF Document 567 Filed 04/23/20 Page 1 of 8




 1   DUANE MORRIS LLP                                    DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                    L. Norwood Jameson (GA SBN 003970)
 2   DSBartow@duanemorris.com                            Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                     wjameson@duanemorris.com
 3   negrigg@duanemorris.com                             Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                                 Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                            mcgaudet@duanemorris.com
     Telephone: 650.847.4150                             David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                             Admitted Pro Hac Vice
                                                         dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                                    John R. Gibson (GA SBN 454507)
     Joseph A. Powers (PA SBN 84590)                     Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                               jrgibson@duanemorris.com
     japowers@duanemorris.com                            Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                   Admitted Pro Hac Vice
     Admitted Pro Hac Vice                               jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                           1075 Peachtree NE, Suite 2000
     30 South 17th Street                                Atlanta, GA 30309
10   Philadelphia, PA 19103                              Telephone: 404.253.6900
     Telephone: 215.979.1000                             Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     CISCO SYSTEMS, INC.
13
                              IN THE UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                            SAN JOSE DIVISION
16
     FINJAN, INC., a Delaware Corporation,                  Case No.: 5:17-cv-00072-BLF-SVK
17
                           Plaintiff,                       DEFENDANT CISCO SYSTEMS, INC.’S
18                                                          OPPOSITION TO PLAINTIFF FINJAN,
           v.                                               INC.’S MOTION IN LIMINE NO. 1: TO
19                                                          PRECLUDE REFERENCE TO PENDING
                                                            AND UNRELATED LITIGATIONS AND
20   CISCO SYSTEMS, INC., a California                      PTO PROCEEDINGS
     Corporation,
21                                                          Date:         April 30, 2020
                           Defendant.                       Time:         1:30 PM
22
                                                            Courtroom:    3, 5th Floor
23                                                          Judge:        Hon. Beth L. Freeman

24

25
                                                  REDACTED
26

27

28


            DEFENDANT CISCO SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF FINJAN INC.’S MOTION IN LIMINE NO. 1
                                       CASE NO. 5:17-CV-00072-BLF-SVK
         Case 5:17-cv-00072-BLF Document 567 Filed 04/23/20 Page 2 of 8




 1                                     TABLE OF ABBREVIATIONS

 2
     Plaintiff Finjan, Inc.                              Finjan or Plaintiff
 3
     Defendant Cisco Systems, Inc.                       Cisco or Defendant
 4
     Exhibit 14 entered at the August 6, 2019            Ex. 23
 5   deposition of Shlomo Touboul
 6   Exhibit 15 entered at the August 5, 2019            Ex. 24
     deposition of Asher Polani
 7
     July 11, 2019 expert report of Dr. Anne             Ex. 25
 8   Layne-Farrar
 9   August 14, 2019 expert report of Dr. Stephen        Ex. 26
     Becker
10
     May 23, 2019 Final Written Decision in              Ex. 27
11   IPR2018-00391
12   April 3, 2018 Decision Denying Institution of       Ex. 28
     Inter Partes Review in IPR2017-02154
13
     April 3, 2018 Decision Denying Institution of       Ex. 29
14   Inter Partes Review in IPR2017-02155
15
     March 17, 2010 email exchange regarding             Ex. 31
16   Finjan

17

18

19

20

21

22

23

24

25

26

27

28


            DEFENDANT CISCO SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF FINJAN INC.’S MOTION IN LIMINE NO. 1
                                       CASE NO. 5:17-CV-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 567 Filed 04/23/20 Page 3 of 8




 1           Finjan’s Motion should be denied for several reasons. Cisco addresses the issues relating to

 2   concluded litigation, pending litigation, and PTO proceedings separately below.

 3           A.      Finjan’s Concluded Litigations Are Relevant To Damages and Willfulness
 4           1. Finjan’s willfulness and damages cases rely on the idea that Cisco knew it was infringing

 5   Finjan’s patents. But Finjan’s litigation history, coupled with the correspondence between the parties,

 6   shows why Cisco would have no such belief. Aspects of Finjan’s prior litigation are crucial for the

 7   jury to get the full picture of the actual communications and relationship between Finjan and Cisco, a

 8   topic that Finjan appears intent on making a centerpiece of this trial. For example, in 2006 Finjan

 9   described to Yoav Samet (Cisco’s board observer) its patent litigation strategy against competitors:

10   Finjan would “accuse multiple products using additional patents (even if not infringing) – defocus the

11   other party and increase workload and perceived exposure.” Ex. 24. Then, in 2010, Finjan told Mr.

12   Samet that Finjan became an “IP company” and would focus on “litigation.” Ex. 31. Finjan then

13   executed that plan and started filing litigation throughout the industry—all leading to what, the jury

14   should conclude, Cisco perceives as completely unfounded assertions of patents in this case. If Finjan

15   wants to put Cisco’s state of mind at issue based on the parties’ relationship, the facts relating to

16   concluded litigation cannot be artificially excised.

17           The concluded litigation pertains to Cisco’s state of mind as to the ’780 and ’844 Patents in

18   particular, as it explains Cisco’s position that Finjan is asserting patents that were previously described

19   to Cisco in a way that Cisco could not possibly infringe. Specifically, in 2004, Finjan’s Shlomo

20   Touboul (its founder) sent an email to Mr. Samet describing Finjan’s patents, including the “Gateway

21   Patents” (i.e., the subject matter of this case). Ex. 23. Finjan first described the ’194 Patent as “the

22   main gateway based behavior blocking and behavior inspection patent of Finjan.” It then described

23   the ’780 Patent as the other “Gateway Patent” that covers the concept of “pre fetching of mobile

24   code”—a characterization Finjan now disputes. The ’844 Patent was separately described (under the

25   heading “Signing content patent”) as follows: “this is a patent of signing behavior inspection result of

26   mobile code and have the mobile code traveling with these signatures.” Id. The ’194 Patent was later

27   invalidated in Finjan’s litigation against Symantec. From Cisco’s perspective, that invalidation is why

28   Finjan has reinterpreted the ’780 and ’844 Patents in order to assert them against Cisco now. Thus, in

              DEFENDANT CISCO SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF FINJAN INC.’S MOTION IN LIMINE NO. 1
                                         CASE NO. 5:17-CV-00072-BLF-SVK
                                                            1
           Case 5:17-cv-00072-BLF Document 567 Filed 04/23/20 Page 4 of 8




 1   order to fairly and fully understand Cisco’s state of mind (which, again, is the focus of Finjan’s

 2   willfulness claim), the jury must hear about Finjan’s concluded litigations.

 3           2. All but two of the ten licenses that Dr. Layne-Farrar (Finjan’s damages expert) points to

 4   as supportive of her reasonable royalty rate were executed against the backdrop of litigation. The jury

 5   must be able to evaluate the circumstances of these litigations to determine what weight, if any, to

 6   place on these licenses. Specifically, at the time of her expert report, Dr. Layne-Farrar found that

 7   “Finjan has entered into 20 license/settlement agreements,” each of which involved a license to

 8   Finjan’s entire patent portfolio, including the five patents-in-suit. Ex. 25 ¶ 189. Although she

 9   concluded that none of these agreements is “directly comparable,” for certain agreements she finds

10   “aspects … informative for the hypothetical negotiation.” Ex. 9 at ¶ 284. Similarly, some of the license

11   agreements relied upon by Dr. Becker resulted from litigation.

12           Dr. Layne-Farrar recognized that “licenses borne out of litigation settlements may either

13   undervalue or overvalue the licensed intellectual property.” Ex. 25 at ¶ 190. Finjan argues, however,

14   that the experts should not go “into irrelevant details of the cases or allowing Cisco to paint Finjan as

15   particularly litigious.” Mot., at 1 n.1. Finjan provides no guidance as to what it thinks is an “irrelevant

16   detail,” and the jury must be able to evaluate the full facts and circumstances surrounding these

17   settlements in making its determination of the weight to afford them. See, e.g., Prism Techs. LLC v.

18   Sprint Spectrum L.P., 849 F.3d 1360, 1370-71 (Fed. Cir. 2017) (court properly balanced the potential

19   prejudice under Rule 403 and admitted a settlement agreement, both parties were free to introduce

20   relevant evidence regarding the circumstances of the settlement); LaserDynamics, Inc. v. Quanta

21   Computer, Inc., 694 F.3d 51, 77 (Fed. Cir. 2012) (settlement licenses must be “consider[ed] … in its

22   proper framework to ensure that the reasonable royalty rate reflects ‘the economic demand for the

23   claimed technology.’”).

24           Moreover, each of the licenses relied upon by both damages experts provides rights to

25   Finjan’s entire patent portfolio. Dr. Becker opines that this licensing history is evidence that Finjan

26   equally values each patent within its portfolio, thereby justifying his opinion that an equal value of

27   patents within Finjan’s portfolio is appropriate. See, e.g., Ex. 26 at ¶¶ 127, 437-442, 453-458; see also

28   Prism, 849 F.3d at 1371 (where prior license covered “the patents at issue here, though not only the

              DEFENDANT CISCO SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF FINJAN INC.’S MOTION IN LIMINE NO. 1
                                         CASE NO. 5:17-CV-00072-BLF-SVK
                                                           2
           Case 5:17-cv-00072-BLF Document 567 Filed 04/23/20 Page 5 of 8




 1   patents at issue here … evidence was needed that reasonably addressed what bearing the amounts in

 2   that Agreement had on the value of the particular patents at issue here”). This Court noted that such

 3   evidence “establish[es] the proper foundation for his opinion that Finjan treats the patents in its

 4   portfolio as having equal value.” Dkt. 549 (redacted at Dkt. 555) (citing Finjan, Inc. v. Blue Coat Sys.,

 5   Inc., No. 13-cv-03999-BLF, 2015 WL 4272870, *7 (N.D. Cal. July 14, 2015)).

 6           For other licenses that settled litigation—e.g., Proofpoint/Armorize, F5, FireEye, and Carbon

 7   Black—to the extent that Dr. Layne-Farrar relies on these agreements to support her position that

 8   Finjan and Cisco would have agreed to a royalty rate of 8% on hardware and 16% on software for the

 9   patents-in-suit here, Cisco must be able to provide the jury the context within which those agreements

10   were reached, including the patents asserted and the timing of the settlement.

11           With respect to two specific concluded litigations (and the resulting licenses)—Intel/McAfee

12   and Blue Coat/Symantec—it would appear that the parties agreed that at least the outlier lump-sum

13   payments made by Intel/McAfee and Blue Coat/Symantec should be excluded. Cisco’s Motion in

14   Limine No. 3 (Dkt. 532-6). The lump-sum payments are not relied upon by any expert and, therefore,

15   are irrelevant and should be excluded. Indeed, Cisco does not believe any portion of these litigations

16   or licenses is relevant. Should the Court nevertheless permit Finjan to introduce these licenses and/or

17   the settlement figures or jury verdicts from these agreements, then Cisco must be permitted to provide

18   the full context behind these settlements and how the final lump-sum amounts were influenced by

19   litigation, including, e.g., the fact that at the time the Symantec/Blue Coat settlement was executed,

20   the parties had already tried four cases and three more trials were scheduled for the upcoming year.

21           Similarly, there is nothing relevant about the Websense and Sophos settlements and Cisco

22   does not object to the total exclusion of discussions of these settlements (and the litigations from

23   which they arose). Specifically, Dr. Layne-Farrar relies on Finjan’s September 2014 settlement

24   agreement with Websense, and in particular Finjan’s Mr. Hartstein’s assertion that “Finjan based its

25   valuations on a royalty rate of 6% to 8%.” Ex. 25 at ¶ 292. However, as Dr. Layne-Farrar notes,

26   “Websense settled after an initial trial on two patents, not at issue here, and subsequent infringement

27   complaints listing the ’822, ’633, ’408, ’154 and ’494 Patents.” Id. ¶ 293. She also relies on Finjan’s

28   settlement agreement with Sophos, arguing that because she “was the damages expert in that

              DEFENDANT CISCO SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF FINJAN INC.’S MOTION IN LIMINE NO. 1
                                         CASE NO. 5:17-CV-00072-BLF-SVK
                                                           3
           Case 5:17-cv-00072-BLF Document 567 Filed 04/23/20 Page 6 of 8




 1   litigation, I know that the damages calculations for the eight patents in suit were based on a royalty

 2   rate of 6%-8% for hardware products and a royalty rate of 8% - 16% for software products.” Id. ¶

 3   302. Dr. Layne-Farrar further notes that “[t]he Sophos settlement agreement was entered into after a

 4   jury verdict and award of $15 million” and “was based on infringement of the ’844, ’494, ’780, ’926,

 5   and ’154 Patents.” Id. ¶ 300. She then goes on to cite her trial testimony regarding her proposed

 6   royalties “on an individual patent basis.” Id. Thus, total exclusion of these settlements and litigations

 7   is warranted. However, to the extent Finjan is permitted to introduce the Websense and Sophos

 8   agreements, Cisco must be able to cross-examine Dr. Layne-Farrar, for example, on the nature of her

 9   opinions in Sophos case and the impact the litigations (including findings on patents not asserted here)

10   had on settlement.

11            B.      Finjan’s Pending Litigations Are Relevant to Expert Credibility And Finjan’s
                      Negotiation Positions.
12

13            Finjan has repeatedly hired the identical set of technical experts, each one always finding

14   infringement, regardless of the patents or the accused products. The collective revenue from the

15   pending litigation constitutes a very substantial portion of those expert’s current income. Cisco should

16   be permitted to probe these witnesses’ bias and will necessarily need to refer to co-pending litigations.

17   Likewise, even if an agreement was entered into prior to the commencement of litigation, Finjan’s

18   pattern of litigation against industry participants, as evidenced by the large number of pending cases,

19   demonstrates that the threat of litigation loomed over all of Finjan’s recent licenses. The jury must

20   be permitted to see exactly what those licensees saw regarding Finjan’s litigation profile. Indeed, as

21   a publicly traded company, Finjan regularly provides the public (which of course includes potential

22   licensees), with updates on its litigation efforts.

23            C.      PTO Proceedings
24            Finjan asks this Court to exclude any discussion of “other pending proceedings involving

25   Finjan’s asserted patents, including in … the USPTO.” Dkt. 527, at 1. Finjan does not identify any

26   pending USPTO proceedings it seeks to exclude, other than characterizing them as “multiple co-

27   pending proceedings involving … the asserted patents, but not Cisco.” Id. at 2. It appears that what

28

              DEFENDANT CISCO SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF FINJAN INC.’S MOTION IN LIMINE NO. 1
                                         CASE NO. 5:17-CV-00072-BLF-SVK
                                                           4
           Case 5:17-cv-00072-BLF Document 567 Filed 04/23/20 Page 7 of 8




 1   Finjan requests is for it to be able to present evidence about three Cisco IPR proceedings on the ’633,

 2   ’844 and ’494 Patents while precluding Cisco from presenting evidence about any other IPRs.

 3           To be clear, as set forth in Cisco’s Motion in Limine No. 2 (Dkt. 535) (“Cisco’s MIL No. 2”),

 4   Cisco believes the Court should exclude all evidence and argument about post-grant proceedings—

 5   both those involving Cisco and those involving third parties—as they are of little (if any) probative

 6   value and are highly prejudicial. Specifically, the Court should exclude all evidence and argument

 7   regarding the three irrelevant and prejudicial Cisco proceedings, two of which (the ’494 and ‘844

 8   IPRs) were not even instituted and the other of which (the ’633 IPR) is for a patent that Cisco is not

 9   challenging with prior art at trial. See, e.g., Cisco’s MIL No. 2 at § I.B.

10           Cisco submits, however, that should the Court allow Finjan to present evidence to the jury

11   regarding the Cisco proceedings, then it is only proper to allow Cisco to present evidence pertaining

12   to other PTO proceedings. Some of these proceedings invalidated claims in the asserted patents. For

13   example, independent claim 1 of the asserted ’494 Patent was invalidated in an IPR. See Cisco’s MIL

14   No. 2 at 1-2 (citing Palo Alto Networks, Inc. v. Finjan, Inc., 777 F. App’x 501, 508 (Fed. Cir. 2019)).

15   Given the very minor differences between the now-invalidated independent claim 1 and the asserted

16   independent claim 10 (which is the only other independent claim in the patent), it would be highly

17   misleading for Finjan to bathe claim 10 in the glow of a non-institution decision, but prevent the jury

18   from hearing that the very similar claim 1 was invalidated.

19           Moreover, the Cisco proceedings themselves expressly refer to prior non-Cisco proceedings

20   and, if the Cisco IPRs are admitted, Cisco should be afforded the opportunity to address the other

21   proceedings discussed therein. See, e.g., Ex. 27 (May 23, 2019 Final Written Decision (IPR2018-

22   00391)) at 2 (referring to non-Cisco prior PTAB final written decision and non-Cisco ex parte

23   reexamination), at 7-9 (same), at 46 (referring to prior non-Cisco PTAB proceeding in which Board

24   considered same evidence of objective indicia of non-obiousness); Ex. 28 (April 3, 2018 Decision

25   Denying Institution of Inter Partes Review (IPR2017-02154)) at (referring to non-Cisco prior PTAB

26   proceedings), at 13-14 (same), at 27 (same) at 34 (same); Ex. 29 (April 3, 2018 Decision Denying

27   Institution of Inter Partes Review (IPR2017-02155)) at 3 (referring to non-Cisco prior PTAB

28   proceedings), at 6-9 (same), at 36 (same).

              DEFENDANT CISCO SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF FINJAN INC.’S MOTION IN LIMINE NO. 1
                                         CASE NO. 5:17-CV-00072-BLF-SVK
                                                           5
         Case 5:17-cv-00072-BLF Document 567 Filed 04/23/20 Page 8 of 8




 1   Dated: April 23, 2020                               DUANE MORRIS LLP

 2
                                                         /s/ Nicole E. Grigg
 3                                                       Nicole E. Grigg
                                                         D. Stuart Bartow
 4                                                       L. Norwood Jameson (admitted pro hac vice)
                                                         Matthew C. Gaudet (admitted pro hac vice)
 5                                                       David C. Dotson (admitted pro hac vice)
                                                         John R. Gibson (admitted pro hac vice)
 6                                                       Jennifer H. Forte (admitted pro hac vice)
                                                         Joseph A. Powers (admitted pro hac vice)
 7                                                       Jarrad M. Gunther (admitted pro hac vice)
 8                                                       Attorneys for Defendant
                                                         CISCO SYSTEMS, INC.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

           DEFENDANT CISCO SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF FINJAN INC.’S MOTION IN LIMINE NO. 1
                                      CASE NO. 5:17-CV-00072-BLF-SVK
                                                        6
